DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final office action is in response to the amendment filed on 12/17/2021. 
Claims 1, 3-4, 6, 12, and 16-18 are pending. Claims 1, 3, 12, and 16-18 are currently amended and claims 1, 12, and 18 are independent claims. Claim 19 is new. Claims 2, 5, 7-11, and 13-15 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 12, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “detecting…, whether additional test calls or test operations run… succeed or fail using the trained machine learning model” and it is not clear if these operations are run, their success or failure would be known without the use of the trained machine learning model and there is no need for detecting anything using the model. Claim 12 recites the same limitation and is therefore, rejected as above. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 1 recites success or failure of test calls or test operations and training machine learning model using this information,  yet the amended claim limitations refer to network data and/or data derived from the network data. These amended limitations have no relation to what is recited in the previous process steps of running, determining, training, and detecting. Claim 12 recites the same limitation and is therefore, rejected as above. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 1 recites the limitation “such that it is not necessary…” and it is not clear if the claim term “raw data” is referring to network data. The limitation also recites ‘intended result’ and is not given patentable weight, (see MPEP 2111.04). Claim 12 recites the same limitation and is therefore, rejected as above. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 18 recites limitations related to defining a state machine and distinguishing using the state machine successful or unsuccessful execution of certain service or network operation and the amended claim limitations refer to network data and/or data derived from the network data. These amended limitations have no relation to what is recited in the previous process steps of defining and distinguishing. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pablo Tapia (US 2017/0353991 A1, hereinafter Tapia) in view of Lager (US 2012/0069969 A1, hereinafter Lager).
Regarding claim 1, Tapia discloses a method for utilizing artificial intelligence (AI) to perform anomaly recognition with respect to a telecommunications network comprising network nodes, wherein the method comprises: 
running, by a system, a number of calls or operations within the telecommunications network, [Figure 1 and Par.[0042] describe live performance data indicating that the data is collected while ‘running’ calls or operations within the telecom network];
determining, by the system, information as to whether respective calls or operations succeed or fail, [Figure 1 shows multiple data sources that collect data about the calls or operations and their success or failure; Par.[0011] describes performance data as including CDRs, KPI data, trouble ticket data and others; Par.[0017] call data collected by the data adaptor platform 116 stored on cloud layer; see Par.[0021] for information that indicate the success or failure (performance) of calls; Par.[0043], [0074] for KPIs ];
training, by the system, a machine learning model using the information as to whether the respective calls or operations succeed or fail, [Par.[0014] indicates training ML with datasets; Par.[0032]-[0033] describes ML training and training corpus; Par.[0049] describes training ML using performance data from the sources 110-114 in Figure 1; Par.[0050] describes initial training data input phase of the ML training pipeline with training data including data collected or training data that emulates data collected from the multiple data sources 110-114 that include KPIs and CDRs]; and

wherein, within the telecommunications network, network data is generated by the plurality of network nodes, wherein network data and/or data derived from the network data is fed into a data input interface or data pipeline, [data input interface or data pipeline is interpreted as some data storage; Figure 1 and Data store, Figure 1 shows data collection sources and Figure 4 shows obtaining performance data from multiple data sources (~network nodes) via the data adaptor platform];
wherein the network data is organized to allow real-time stream processing such that it is not necessary – in order to generate the data derived from the network data – to store raw data in a repository or database and to perform database queries on such stored raw data, [the claim limitation following “such that…” is interpreted as intended result and is not given patentable weight, see MPEP 2111.04 and see other 112 issues; Figure 6 and element 601, Par.[0069] show impact investigation module performing real-time analysis to quantify performance degradation; Par.[0049]-[0042] describe processing live performance data, real-time data];
wherein AI-assisted validation or decision making and/or AI-assisted troubleshooting is applied using a machine intelligence entity, the machine intelligence entity using at least part of the network data and/or the data derived from the network data as well as the machine learning model to provide an AI-assisted output, [Figures 4 and 5 and associated description show using AI for validation as well as for analyzing and troubleshooting];
test calls or operations];
Lager, in an analogous art, explicitly teaches running by a system, a number of test calls or test operations within the telecommunications network, and determining (storing) by the system, information as to whether the respective test calls or test operations succeed or fail, [Abstract and elsewhere a test-call-system is described which dials in test calls and stores results; Par.[0031] describes Test calls are repeatedly set up, and the results of several test calls are collected by the TCS server and reported as call statistics; Par.[0046] describes Test results from the test calls are sent through a data-oriented network by means of TCP/IP, from the dialers to the TCS common server];
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tapia to run a test call system and collect information about performance from the test calls. The motivation/suggestion would have been the efficient measurement of telecommunications quality with automated dialers and locking features preventing busy signals to reduce wasted time and effort, [Lager: Abstract].
Regarding claim 3, the combined teachings of Tapia and Lager disclose the method according to claim 1 and Tapia teaches wherein training the machine learning model is further based on the network data and/or the data derived from the network data, [Par.[0014] indicates training ML with datasets; Par.[0032]-[0033] describes ML training and training corpus; Par.[0049] describes training ML using performance data from the sources 110-114 in Figure 1; Par.[0050] describes initial training data input phase of the ML training pipeline with training data including data collected or training data that emulates data collected from the multiple data sources 110-114 that include KPIs and CDRs]; 

wherein the network data and/or data derived from the network data comprises at least one of the following: data derived from such exchanged messages; system log data of at least part of the network nodes of the telecommunications network; application log data of at least part of the network nodes of the telecommunications network; key performance indicators of at least part of the network nodes of the telecommunications network; or the message content of descriptions of errors encountered by users, [Par.[0021] describes details of data collected, such as log data subscriber information and device information in Par.[0022]; Par.[0019] describes various data sources with associated data types/content; Par.[0026] for KPI].
Regarding claim 4, the combined teachings of Tapia and Lager disclose the method according to claim 1 and Tapia teaches wherein the network nodes are interacting with each other within the telecommunications network to provide communication services to users of the telecommunications network, wherein the telecommunications network comprises an access network and a core network and/or wherein network nodes operate on different layers of the telecommunications network, [Par.[0021] describes network nodes and interactions, access/core, nodes on different layers, in the context of the data collected].
Regarding claim 6, the combined teachings of Tapia and Lager disclose the method according to claim 1 and Tapia teaches wherein via the machine intelligence entity, an autonomic agent is realized via which an autonomic validation is performed, [claim term autonomic agent is broadly interpreted as software and in connection with the feedback loop 
System claim 12 is a corresponding claim to claim 1 and is rejected as above, [the system elements indicated in claim 12 are supported in Tapia in Figure 1].
Regarding claim 16, the combined teachings of Tapia and Lager disclose the method according to claim 1 and a modified Tapia teaches wherein training the machine learning model is further based on network data and/or data derived from the network, [claim language is broad and vague without specifying the type/nature of these data; a modified Tapia provides training data for the ML model based on network data or test calls/operations; Figure 1 in Tapia shows multiple data sources that relate to calls/operations data and also other derived data, (network data or derived thereof); Lager supports performance results collected from test-call-system as shown in Claim 1and this dependent claim is obvious over Tapia in view of Lager for the same reasons as in claim 1; notice that in claim 1 there is no relationship between the test calls/operations with the amended part of the claim where network data or derived data from network is recited]. 
Claim 17 is a corresponding claim to claim 16 and is rejected as above. 
Regarding claim 19, the combined teachings of Tapia and Lager disclose the method according to claim 16, and Tapia teaches wherein real-time stream processing is performed on the network data and/or data derived from the network data using the data pipeline combined with multi-layer storage for retrieval and batch processing, wherein the network data and/or the data derived from the network data comprises messages exchanged between the network nodes of the telecommunications network, [Par.[0037]-[0042] describe processing live performance data, real-time, non-real-time data, Par.[0018] describes different data stores with a data 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatenable over Pablo Tapia (US 2017/0353991 A1, hereinafter Tapia) in view of Smith et al. (US 2014/0355443 A1, hereinafter Smith).
Regarding claim 18, Tapia teaches a method for utilizing artificial intelligence (AI) to perform call flow evaluation with respect to a telecommunications network comprising a plurality of network nodes, [Figure 1 and Par.[0042] describe live performance data indicating that the data is collected while ‘running’ calls or operations within the telecom network], wherein, within the telecommunications network, network data is generated by the plurality of network nodes, wherein network data and/or data derived from the network data is fed into a data input interface or data pipeline, [data input interface or data pipeline is interpreted as some data storage; Figure 1 and Data store, Figure 1 shows data collection sources and Figure 4 shows obtaining performance data from multiple data sources (~network nodes) via the data adaptor platform];
wherein the network data is organized to allow real-time stream processing such that it is not necessary – in order to generate the data derived from the network data – to store raw data in a repository or database and to perform database queries on such stored raw data, [the claim limitation following “such that…” is interpreted as intended result and is not given patentable weight, see MPEP 2111.04 and see other 112 issues; Figure 6 and element 601, Par.[0069] show impact investigation module performing real-time analysis to quantify performance degradation; Par.[0049]-[0042] describe processing live performance data, real-time data];

Smith teaches a method for utilizing artificial intelligence (AI) to perform call flow evaluation with respect to a telecommunications network comprising a plurality of network nodes, [Figure 1B, 1C shows network nodes in a telecom network], wherein the method comprises:
defining, by a system, a state machine regarding specific network operations or functionalities including setting up calls or providing communication services within the telecommunications network, wherein the state machine has different network states and transitions between states, and wherein different communication messages exchanged between the plurality of network nodes are mapped to the different network states and transitions between states, [claim limitation is descriptive and broad and applies to any number of scenarios like the 
distinguishing, by the system, using the state machine, between successful execution and unsuccessful execution of a certain communication service or network operation or network functionality based on a pattern of communication messages exchanged between the plurality of network nodes, [claim limitation is descriptive and broad and applies to any number of scenarios like the one in Figure 21A which relates to eNodeB congestion states that dictates whether a handover is successfully executed or not and what remedial measures need to be adopted and based on the ‘pattern’ of messages exchanged, an example of which is shown in Figure 21B as transitioning operations in the state machine diagram in Figure 21A];
it would have been obvious to one of ordinary skill in the art to modify Tapia to include state machine based analysis as indicated in Smith. The motivation/suggestion would have been to provide efficient resource allocation and anomaly detection through state-based analysis of network performance, [Smith: Abstract].
Response to Arguments
Applicant's arguments filed 12/17/2021have been fully considered but they are not persuasive. Applicant’s amendment adds to the incoherence of the claim limitations. As indicated in the office action and 112 rejection, the amended limitations do not relate back to any of the process steps in the unamended parts of the claims. Claims limitations are descriptive such . 
For instance, Claim 18 recites broad and descriptive claim limitations that lack specificity and the limitation is simply repeated verbatim from the Applicant’s specification PgPub Par.[0075], only paragraph that mimics claim language without more detail or explanation. Applicant’s specification lacks any specific support for a state machine that is unique or distinguishable from prior art. Drawings lack any specific information on what an example state transition diagram may look like. Smith reference provides support for the broad claim limitations along with Tapia providing support for the amended limitation. The amended claim limitations added to claim 18 and to claims 1 and 12, do not provide a coherent set of claim limitations describing process steps in sequence implemented to claim the invention. 
Claims crafted this way do not adhere to the legal and technical norms and requirements prescribed by the Office.  For these reasons, the rejection is maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PADMA MUNDUR/Primary Examiner, Art Unit 2441